White, J.
(concurring). My vote for affirmance in this case is based upon the opinion of tiie Supreme Court therein (reported in 88 N. J. L. 392), which expresses my views, and not upon the opinion of this court now filed, from the deliverances of which regarding so-called “opinion” evidence as to age in this class of eases, I dissent.
I am unable to agree that a witness may properly be permitted to testify from observation that two people were “in love,” or that a man was “sick,” or “drunk,” or “dazed,” or “despondent,” hut when it conies to a question of apparent age, can only describe the details of appearance (in eases where birth witnesses or records cannot be found) and leave the jury to guess at the age from such description. In a ease like the present I am wondering just how, in these modern days of short dressing, a witness would describe the details of appearance of the females who frequented this resort so that a jury could intelligently guess whether they were fourteen or forty years old, without saying “they appeared io he under eighteen years of age,” or “about fourteen years old,” or words of a similar import. I do not think this is “opinion” evidence.
It is said, however, that age is susceptible of accurate proof. In disorderly house cases there might be some practical truth, in this assertion if children who frequent these houses took their parents’ family Bibles with them, but this seems to he about the last thing they think of doing. Practically in ninety-nine cases out of every hundred of such frequenting it is not true that age is susceptible of accurate proof in these disorderly house eases, and I think the rule from which I dissent is not only unsound in principle, hut vastly pernicious in practice.
For affirmance—The Chancellor, Garrison, Trenchard, Parker, Mtnturn, Iyallsch, Black, White, Heppeniielmer, Williams, Taylor, Gardner, JJ. 12.
For reversal—None.